                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-251-RJC-DCK

 GARNELL CARTER,                                         )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )     ORDER
                                                         )
 PROSPECT AIRPORT SERVICES, INC.,                        )
                                                         )
                 Defendant.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 16) filed by James E. Hairston, concerning Maxie Broome, Jr.

on May 4, 2020. Maxie Broome, Jr. seeks to appear as counsel pro hac vice for Plaintiff Garnell

Carter. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 16) is GRANTED. Maxie Broome,

Jr. is hereby admitted pro hac vice to represent Plaintiff Garnell Carter.


                                   Signed: May 5, 2020




      Case 3:20-cv-00251-RJC-DCK Document 17 Filed 05/05/20 Page 1 of 1
